Exhibit NEWS RELEASE FOR IMMEDIATE RELEASE:May 15, 2009 CRC Health Corporation Reports Operating Results For theFirst Quarter EndedMarch 31, 2009 CUPERTINO, CA,May 15, 2009 – CRC Health Corporation (“CRC” or the “Company”), a leading provider of substance abuse treatment and youth services through its wholly owned consolidated subsidiaries, announced its results for the first quarter ended March 31, 2009. EffectiveJanuary1, 2009, the Company realigned its operations and internal organization structure by combining its"youth division" with its "healthy living division." The healthy living division was previously included as a component of "corporate/other."There were no organizational changes to the Company's recovery division. Subsequent tochangeswithin its organization structure effective January 1, 2009, theCompany hastwo operating divisions:recovery division and healthy living division.The recovery division provides substance abuse and behavioral disorder treatment services through residential treatment facilities and outpatient treatment clinics.The healthy living segment includes programs and treatment services for adolescent youth as well as treatment services for eating disorders, obesity, and weight managementserving all age groups.Adolescent and youth treatment services include therapeutic boarding schools and educational outdoor programs for children and adolescents struggling with academic, emotional, and behavioral issues. Consolidated net revenue for the first quarter ended March 31, 2009 decreased $8.1 million or 7.1% to$105.9 million compared to the same period in 2008. For thefirst quarter of 2009, consolidated operating expenses decreased $3.6 million to $96.3 million, or 3.6% compared to the same period in 2008.First quarter 2009 adjusted pro forma earnings before interest, taxes, depreciation and amortization (“EBITDA”) decreased$3.1million, or 14.2%, to $18.8 million compared to $21.9 million during the same period in During the firstquarter of 2009, management continued execution of the restructuring planinitiated in fiscal 2008 (the “FY08 Plan”). The purpose of the plan is to further align the Company’s resources with its strategic business plan through workforce reductions, facility consolidations, and facility exit actions.Actions under the FY08 Plan are focused on facilities which have been negatively impacted by the economic crisis and the depressed credit markets.Approximately 240 full-time positions, impacting all divisions, have been eliminated under the FY08 Plan with approximately 140 of those positions eliminated during the three months ended March 31, 2009.For the three months ended March 31, 2009, facility exit activitiesconsist ofone outdoor program in the Company's healthy livingdivision.Facility exit activities from prior periodsconsist of one therapeutic boarding school and one eating disorder start-up inthe Company's healthy living division and eight outpatient treatment clinics in its recovery division.The closure, sale, or disposal of these facilities are expected to be substantially complete by the end of 2009. At March 31, 2009, the Company had incurred approximately $4.1 million in liabilities related to the FY08 Plan.Remaining restructuring actions may include further division consolidations and facility exit actions in future periods.
